Title: From Thomas Jefferson to James Madison, 15 August 1787
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Aug. 15. 1787.

A gentleman going from hence by Lorient to Boston furnishes me an opportunity of recommending to your care the inclosed letters which I could not get ready for the last packet. Pray inform me in your next whether letters directed to your foreign ministers or franked by them are free of postage. That they ought to be so, is acknoleged substantially by the resolution of Congress allowing us to charge postages. I have sometimes suspected that my letters stagnate in the post-offices.—My letters by the last packet brought down the domestic news of this country to the day in which the bed of justice was held. The day before yesterday the parliament house was surrounded by ten thousand people, who received them, on their adjournment, with acclamations of joy, took out the horses  of the principal speakers and drew their chariots themselves to their hotels. The parliament not having taken the desperate step (as far as is known yet) of forbidding the execution of the new tax laws by an Arret de defense sur peine de mort, we presume it is the fear of a popular commotion which has occasioned the king to exile them to Troyes. This is known only this morning. The ministry here have certain information that the English squadron has sailed, and took it’s course Westwardly. This is another move towards war. No other important fact has taken place since my letters by the packet. Adieu. Yours affectionately,

Th: Jefferson

